NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0510n.06

                                         Case No. 22-3330

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                     FILED
                                                                                   Dec 08, 2022
                                                                               DEBORAH S. HUNT, Clerk
                                                      )
ALEN HANNA ROFA,
                                                      )
       Petitioner,                                    )      ON PETITION FOR REVIEW
                                                      )      FROM THE UNITED STATES
v.                                                    )
                                                             BOARD   OF  IMMIGRATION
                                                      )
                                                      )      APPEALS
MERRICK B. GARLAND, Attorney General,                 )
       Respondent.                                    )                                   OPINION
                                                      )


Before: LARSEN, DAVIS, and MATHIS, Circuit Judges.

       MATHIS, Circuit Judge. Alen Hanna Rofa petitions this Court to review a final order of

the Board of Immigration Appeals (“BIA”) adopting and affirming the decision of an Immigration

Judge (“IJ”) denying him deferral of removal under the Convention Against Torture (“CAT”). For

the reasons that follow, we DENY Rofa’s petition for review.

                                                 I.

       Rofa is a native and citizen of Iraq who was admitted to the United States as a lawful

permanent resident in 1999. Rofa came to the United States at the age of ten, but because his

parents could not take care of him and his brothers, they were removed from their parents’ home

in 2001 and lived in foster care. Rofa lived with about ten different foster families over the course

of three years. At the age of fifteen, Rofa was convicted of second-degree murder in violation of

Michigan Penal Code § 750.317 following his participation in a deadly robbery. He was sentenced
Case No. 22-3330, Rofa v. Garland


to between seventeen and thirty years in prison. After serving sixteen years of his sentence, on

June 15, 2021, Rofa was served with a Notice to Appear (“NTA”). The NTA charged him as

removable under 8 U.S.C. § 1127(a)(2)(A)(iii) as a noncitizen convicted of an aggravated felony

as defined in 8 U.S.C. § 1101(a)(43)(A) (relating to murder) and 8 U.S.C. § 1101(a)(43)(F)

(relating to a violent crime for which the term of imprisonment is one year or more).

       Rofa requested deferral from removal under CAT, claiming that he feared he would be

tortured and killed if he returned to Iraq. According to Rofa, he identifies as Roman Catholic,

specifically as a Chaldean Christian, which would make him vulnerable to torture in Iraq. His faith

is shown through his tattoos, which include “numerous carpenter tools covering throughout [his]

body with Jesus’ portrait on the back of [his] arm,” as well as a Chaldean symbol to signify that

he is a Chaldean Christian. (A.R. 289). Rofa does not speak Arabic, which he claims would raise

suspicion and potentially subject him to torture. Additionally, he has no Iraqi identification

documents and does not know anyone in Iraq who would vouch for him because all his family and

friends are in the United States.

       In support of his claims, Rofa submitted the declaration of his expert witness, Dr. Tareq A.

Ramadan (“Dr. Ramadan”), as well as sixteen articles discussing country conditions in Iraq, the

U.S. State Department’s Iraq 2020 Human Rights Report, the Iraq 2020 Religious Freedom Report,

and the Iraq 2021 Religious Freedom Report. In opposition, the Department of Homeland Security

(“DHS”) submitted a declaration of its expert witness, Dr. Michael Rubin (“Dr. Rubin”), as well

as fifteen articles discussing country conditions in Iraq.

       On July 13, 2021, Rofa appeared before the IJ and, through counsel, admitted the factual

allegations in the NTA and conceded removability. An individual hearing was later held on

September 17, 2021, during which the IJ heard testimony from Dr. Ramadan and Rofa’s brother.


                                                -2-
Case No. 22-3330, Rofa v. Garland


Dr. Rubin did not testify on DHS’s behalf. Rofa’s brother confirmed Rofa’s account of their time

in foster care and described Rofa as a Christian and expressed his fear that Rofa would be harmed

if removed to Iraq. According to Rofa, he should not be returned to Iraq because he was at risk of

torture on account of his Christianity, “inability to speak Arabic, a lack of valid Iraqi identification

documents or any family in Iraq to otherwise support or vouch for him, a felonious criminal record,

and Christian and English-language tattoos.” (Id. at 157). Rofa claimed that his “path to torture”

could conceivably begin at the Baghdad International Airport because he did not have valid Iraqi

identification. (Id. at 159). Rofa further argued that once in Iraq, he would face checkpoints

manned by the Popular Mobilization Force (“PMF”), where he would be subjected to increased

questioning and potential detention.

        The declarations of both Drs. Ramadan and Rubin were admitted into evidence, and Dr.

Ramadan was deemed credible and qualified to testify on Rofa’s behalf. Speaking to the general

conditions in Iraq, Dr. Ramadan testified that the Islamic State (“ISIS”) continued to engage in

attacks, even though it was no longer in control. Dr. Ramadan also testified that the Iranian

Revolutionary Guards Corps was active in Iraq, and the state-sanctioned, Iranian-allied PMF was

trying to make Iraq a “fanatical” Islamist country. (Id. at 221–22, 224).

        Iraq’s Christian population had been declining since 2003, and even though Christians had

been encouraged to return to Iraq, the PMF used checkpoints to harass, threaten, and assault

Christians, sometimes preventing them from returning home. At times, the PMF stole from and

boycotted Christian businesses. In his declaration, Dr. Ramadan described three individuals who

returned to Iraq from western countries and who allegedly suffered assaults and torture. Only one

of the three was allegedly tortured by the PMF, and Dr. Ramadan testified that it was difficult to

say how often such torture of Iraqis returning from western countries occurred. Further, Dr.


                                                 -3-
Case No. 22-3330, Rofa v. Garland


Ramadan testified that the 2020 killings of Qassim Suleimani and PMF engineer Mahdi al-

Muhandis renewed anti-American sentiment in Iraq, leading to increased attacks against U.S.

convoys, troops, bases, and personnel. The rise in attacks also created fear in Iraqi Christians, who

worried they would be perceived as sympathetic to the West.

        Regarding Rofa specifically, Dr. Ramadan testified that it would be hard for Rofa to

conceal his Christian identity considering his Christian name, tattoos, and inability to speak

Arabic, Iraq’s official language. Dr. Ramadan also opined that Rofa was vulnerable because he

was not familiar with Iraq, had a criminal record, and lacked any form of Iraqi identification, which

could lead to him being considered a security concern at a PMF checkpoint or, worse, detention,

interrogation, and imprisonment. Dr. Ramadan cited two instances where individuals returning to

Iraq faced difficulties because they lacked identification. Although he could not say with certainty

how frequently such interactions led to imprisonment and torture, Dr. Ramadan testified that not

everyone who goes through a PMF checkpoint is detained, put in prison, or harmed.

        The IJ ultimately rejected Rofa’s claim for relief under CAT, finding that he failed to

establish that he would more likely than not be tortured if returned to Iraq. Although the IJ found

Dr. Ramadan’s testimony and declaration credible and consistent with the country reports, they

were insufficient to show a particularized threat of torture. The IJ found that although evidence in

the record identified incidents of torture carried out by the PMF and Iraqi Security Forces (“ISF”),

the evidence also showed that such conduct was generally aimed toward Sunni Arabs (suspected

ISIS affiliates), human rights activists, intellectuals, and political protesters. Because Rofa did not

fall into any of these categories, the IJ determined that Rofa did not show that he would be at

particular risk for torture even if he was detained, particularly since the PMF was targeting “official

or private U.S. interest[s].” (Id. at 158, 160).


                                                   -4-
Case No. 22-3330, Rofa v. Garland


       The IJ also determined that there was no evidence that Rofa would face harm when entering

Iraq, nor was there any evidence that he would be subjected to physical harm or torture on account

of his lack of documents. Additionally, the IJ did not agree that Rofa was at risk based on his

criminal record because, under Iraqi criminal law, Rofa could not be prosecuted in Iraq since he

had already been convicted and completed his sentence. The IJ also noted that while the PMF and

ISF “commit abuses against Iraqi citizens with relative impunity . . . these harms do not amount to

torture.” (Id. at 158 (citations omitted)). And although there was “evidence of harm that does

amount to torture in the record,” such evidence did not show that Rofa would face a “particularized

threat of torture” if returned to Iraq. (Id.). As such, the IJ denied Rofa’s application for deferral of

removal and ordered him removed to Iraq.

       On December 23, 2021, Rofa appealed the IJ’s decision. The BIA, sitting as a single-

member panel, adopted and affirmed the IJ’s decision on appeal. The BIA concluded that contrary

to Rofa’s arguments, the IJ did not fail to provide sufficient analysis or improperly weigh any of

the record evidence. Additionally, the BIA found that the IJ did not clearly err in its finding

regarding the likelihood of future torture. Lastly, the BIA determined that it was not bound by the

unpublished BIA decisions Rofa cited.

                                                  II.

       Where the BIA “expressly adopts and affirms the IJ’s decision but adds comments of its

own,” we “directly review the decision of the IJ while also considering the additional comments

made by the [BIA].” Yeremin v. Holder, 738 F.3d 708, 714 (6th Cir. 2013) (internal quotation

marks and citation omitted). Factual challenges to the BIA’s denial of an application for CAT

protection are reviewed under the substantial-evidence standard, which is “highly deferential.”

Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020). The BIA’s findings stand “unless any reasonable

                                                 -5-
Case No. 22-3330, Rofa v. Garland


adjudicator would be compelled to conclude to the contrary.” Id. (citation omitted); Marqus v.

Barr, 968 F.3d 583, 588 (6th Cir. 2020). Questions of law are reviewed de novo. Marqus, 968 F.3d

at 589.

                                                  III.

          In his petition for review, Rofa asks us to consider whether the BIA, in adopting and

affirming the IJ’s decision: (1) erred in concluding that PMF and ISF abuses do not amount to

torture; (2) erred in concluding that Rofa was not more likely than not to be tortured on return to

Iraq; (3) erred by ignoring country reports regarding the conditions in Iraq and improperly

weighing expert testimony; (4) misapplied the Attorney General’s decision in In re J-F-F-, 23 I.

& N. Dec. 912 (A.G. 2006); and (5) reached a decision inconsistent with similar cases. For the

reasons explained below, we DENY Rofa’s petition.

                                                    A.

          The BIA and IJ did not err in concluding that PMF and ISF abuses do not per se amount

to torture. This is a factual challenge reviewable under the substantial-evidence standard. See

Nasrallah, 140 S. Ct. at 1692.

          CAT bars removal to a country where an individual “is more likely than not to be tortured.”

8 C.F.R. § 1208.17(a). An individual may seek a deferral of removal and will succeed if he

establishes that “it is more likely than not that he [] would be tortured” upon removal. Id. §

1208.16(c)(2). “Torture is an extreme form of cruel and inhuman treatment” that is “specifically

intended to inflict severe physical or mental pain or suffering.” Id. §§ 1208.18(a)(2), (a)(5). To

qualify for protection, such torture must be “inflicted by, or at the instigation of, or with the consent

or acquiescence of, a public official acting in an official capacity or other person acting in an

official capacity.” Id. § 1208.18(a)(1). Additionally, to attain relief, an individual must show more

                                                  -6-
Case No. 22-3330, Rofa v. Garland


than just a “consistent pattern of gross, flagrant, or mass violations of human rights in a particular

country.” In re S-V-, 22 I. & N. Dec. 1306, 1313 (BIA 2000), abrogated on other grounds by Amir

v. Gonzales, 467 F.3d 921, 927 (6th Cir. 2006). He must show that he faces a “particularized threat

of torture.” Almuhtaseb v. Gonzales, 453 F.3d 743, 751 (6th Cir. 2006). All evidence that is

relevant to a possibility of future torture must be considered. See 8 C.F.R. § 1208.16(c)(3); In re

J-E-, 23 I. & N. Dec. 291, 303 (BIA 2002); Marqus, 968 F.3d at 589.

        Rofa argues that the IJ erred in determining that PMF and ISF abuses do not amount to

torture because such a determination is inconsistent with the evidence in the record. The IJ found

that “both the PMF and the ISF commit abuses against Iraqi citizens with relative impunity,” citing

specific examples such as “verbal harassment, threats and pressure against religious minorities to

observe Islamic customs, extortion, arbitrary arrest, detention and physical assault.” (A.R. 158).

The IJ noted, however, that while such conduct is “reprehensible,” it “do[es] not amount to

torture.” (Id.). The IJ also found that “there is evidence of harm that does amount to torture in the

record,” citing State Department and International Religious Freedom reports noting the PMF and

ISF’s engagement in “forced disappearances, extrajudicial and unlawful killings, and the torture

of detainees and prisoners in the country.” (Id.). However, he distinguished such actions because

they were carried out against specific groups of which Rofa is not a member, namely Sunni Arabs,

human rights activists, intellectuals, and political protesters. (Id.).

        The IJ’s finding that certain activities do not rise to the level of torture is not mutually

exclusive with his statement that there is evidence of torture in the record. Not all harms are

considered torture. See 8 C.F.R. § 1208.18(a)(2) (noting that torture “does not include lesser forms

of cruel, inhuman or degrading treatment or punishment that do not amount to torture.”); see also,

e.g., Suleiman v. Garland, 849 F. App’x 587, 589 (6th Cir. 2021) (stating that “extortion and


                                                  -7-
Case No. 22-3330, Rofa v. Garland


property seizure do not qualify as torture”). It is conceivable that the evidence includes some

activities that are torture and some activities that are not. As noted above, generalized references

to torture are insufficient to warrant CAT protection. Rofa must prove a particularized threat of

torture to him, and the IJ correctly determined that any threat of torture posed by the PMF and ISF

was aimed at groups to which Rofa does not belong. Indeed, we have held similarly in other cases.

See, e.g., Solaka v. Wilkinson, 844 F. App’x 797, 799 (6th Cir. 2021) (concluding that a Chaldean

Christian did not show a particularized risk of torture when the evidence showed that “only those

connected to ISIS . . . are in danger.”); Almuhtaseb, 453 F.3d at 751 (concluding that general

statements regarding the detainment and torture of Palestinians, “even if taken at face value, do

not show that it is ‘more likely than not’ that Almuhtaseb herself would be subject to such

treatment”). Because we agree that not all of the PMF and ISF’s activities constitute torture, we

do not disturb the IJ’s finding.

                                                  B.

       The BIA, in adopting and affirming the IJ’s decision, did not err in concluding that Rofa

failed to show he was more likely than not to be tortured on return to Iraq. We also review this

issue under the substantial-evidence standard. See Abdulahad v. Barr, 838 F. App’x 126, 136 (6th

Cir. 2020). Rofa must show a particularized threat of torture. His primary argument for relief is

that he is a Chaldean Christian. Rofa relies heavily on our decision in Yousif v. Lynch, in which

we held that Yousif’s status as a Chaldean Christian “alone entitle[d] him to withholding of

removal, given that there [was] ‘a clear probability’ that he would be subject to future persecution

if returned to contemporary Iraq.” 796 F.3d 622, 628 (6th Cir. 2015). Since our decision in Yousif,

however, we have repeatedly cautioned that this statement “did not ‘establish an entitlement to

withholding of removal for all time’ for Iraqi Chaldean Christians.” Solaka, 844 F. App’x at 799


                                               -8-
Case No. 22-3330, Rofa v. Garland


(quoting Ishac v. Barr, 775 F. App’x 782, 788 (6th Cir. 2019)); Abdulahad, 838 F. App’x at 134;

Marqus, 968 F.3d at 588. And Yousif was based on a showing of a clear probability of persecution,

not torture. Compare Thap v. Mukasey, 544 F.3d 674, 681 (6th Cir. 2008) (defining persecution),

with Almuhtaseb, 453 F.3d at 751 (defining torture). Thus, Rofa’s status as a Chaldean Christian

alone does not entitle him to relief as a matter of law. See Ishac, 775 F. App’x at 788.

       The record evidence does not support Rofa’s other arguments. The IJ considered Rofa’s

argument that he may be subjected to torture when arriving at the airport in Iraq or when going

through PMF checkpoints once in Iraq because, aside from his Christian identity, he did not have

valid Iraqi identification documents, could not speak Arabic, had been in the United States for

some time, and had a criminal record, all of which would lead to additional questioning and

potential detainment. The IJ reviewed the evidence and determined that because the PMF does not

have a presence at the airport, there was no risk of harm during the entry process. Additionally,

the IJ acknowledged that although Rofa did not have Iraqi identification documents and would

“likely encounter increased questioning and possible detention while the security forces seek to

verify his identity” at PMF checkpoints, there was no evidence that Rofa would face indefinite

detention or harm amounting to torture. (A.R. 159). Rofa’s expert, Dr. Ramadan, pointed only to

possible “ill-treatment” of undocumented Iraqis, and the IJ concluded that none of the evidence

“show[ed] physical harm, let alone torture of an individual by the PMF or ISF, simply due to a

lack of documents.” (Id.). Information in the record regarding general ill treatment of Iraqi citizens

is insufficient to show a particularized threat of torture to Rofa. See Saleh v. Barr, 795 F. App’x

410, 419 (6th Cir. 2019) (A particularized threat of torture “must be more than general allegations

of a threat against a group that the applicant belongs to.”) We see no reason to disturb the IJ’s

findings.


                                                -9-
Case No. 22-3330, Rofa v. Garland


       Rofa claims that he would be tortured based on his Westernization, but the evidence

suggests otherwise. The State Department reports, which “are generally the best gauge of

conditions in foreign countries,” Dieng v. Holder, 698 F.3d 866, 872 (6th Cir. 2012), did not

“provide a single incident of the torture or killing of Americanized or Christian Iraqis, solely on

account of those bases.” (A.R. 159–60).

       We, like the IJ, acknowledge that Rofa would “by no means have a comfortable life upon

return to Iraq.” (See id. at 161.). But facing difficulties does not mean that he is more likely than

not to be subjected to torture.

                                                   C.

       The next issue for review is whether the IJ’s decision, as adopted and affirmed by the BIA,

erred in its consideration of evidence, specifically by ignoring country reports and improperly

weighing expert testimony. This is a question of fact reviewed under the substantial-evidence

standard. See Shafo v. Wilkinson, 844 F. App’x 791, 796 (6th Cir. 2021); Shakkuri v. Barr, 780 F.

App’x 286, 290–91 (6th Cir. 2019).

   1. Consideration of Country Reports

       Rofa argues that the IJ did not discuss or analyze several documents in its determination

that Rofa had not shown that he was more likely than not to be tortured on return to Iraq, including

reports from the State Department and news articles provided by both Rofa and DHS. Specifically,

the record included the Iraq 2020 Human Rights Report, the Iraq 2020 Religious Freedom Report,

and the Iraq 2021 Religious Freedom Report. According to Rofa, there was “no discussion or

analysis of the 2020 or 2021 Religious Freedom reports and little regarding the 2020 Iraq Human

Rights Report.” Indeed, the IJ is required to consider all evidence that is relevant to the possibility




                                                - 10 -
Case No. 22-3330, Rofa v. Garland


of future torture under In re J-E-, and we have determined that State Department reports are

“generally the best gauge of conditions in foreign countries.” Dieng, 698 F.3d at 872.

        The IJ considered the above-mentioned reports.1 Although it did not refer to all the reports

by name, the IJ cited the reports in addressing Rofa’s arguments and took administrative notice of

the Iraq 2020 Religious Freedom Report, a September 2, 2021, State Department Country Report,

and a United Kingdom-issued country report. The BIA correctly determined that the IJ “carefully

considered all of the evidence of record.”

        Rofa’s argument that the IJ erred by not explaining “if or why he found the ignored

documentary evidence to be ‘inherently unbelievable’ or ‘incompatible with some other

incontrovertible piece of evidence’” as required by our decision in Shabo v. Barr, 836 F. App’x

370 (6th Cir. 2020) also fails. Shabo involved the BIA’s denial of a motion to reopen removal

proceedings, and “[i]n adjudicating a motion to reopen, the BIA ‘must accept as true reasonably

specific facts proffered by an alien in support of a motion to reopen unless it finds those facts to

be inherently unbelievable.’” Id. at 373 (quoting Trujillo Diaz v. Sessions, 880 F.3d 244, 252 (6th

Cir. 2018)). The same standard that applies on a motion to reopen does not apply here—all that is

required is that the IJ consider all evidence relevant to the possibility of future torture. That is what

the IJ did here.

    2. Weighing of Expert Testimony and Declarations

        The BIA determined that the IJ did not err in its weighing of the testimony and declarations

of expert witnesses, Drs. Ramadan and Rubin. The BIA’s finding is “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B);



1
 Because the IJ considered the State Department reports, Rofa’s claim that this case should be remanded pursuant to
Dieng fails.

                                                      - 11 -
Case No. 22-3330, Rofa v. Garland


Nasrallah, 140 S. Ct. at 1692; Shafo, 844 F. App’x at 796. It is not within our province to reweigh

evidence, and “[w]hen the evidence could reasonably point in either direction, we must defer to

the agency’s choice.” Shafo, 844 F. App’x at 796 (citing Al-Koorwi v. Barr, 837 F. App’x 323,

327–28 (6th Cir. 2020)); see also Marqus, 968 F.3d at 589 (stating that where the applicant asks

the Court to reweigh the evidence and “the Government has introduced its own credible body of

evidence to the contrary, [the Court] defer[s] to the IJ’s factual findings”).

       On appeal to the BIA and before us, Rofa claims that the IJ improperly weighed the opinion

of his expert witness, Dr. Ramadan, by relying heavily on the “stale” declaration of DHS’s expert,

Dr. Rubin, which was provided more than seventeen months prior to Rofa’s individual hearing.

According to Rofa, “the IJ did not give Dr. Ramadan’s expert declaration and credible expert

testimony the weight it deserved under BIA precedent including In re M-A-M-Z-, 28 I. & N. Dec.

173 (BIA 2020).”

       As the BIA pointed out, the record does not support Rofa’s arguments. First, although Rofa

did not object to DHS’s evidence (Dr. Rubin’s declaration), the IJ acknowledged that the

declaration was seventeen months old and stated that he would consider this fact in weighing the

evidence. Second, the IJ appropriately considered Dr. Ramadan’s testimony and declaration, which

he cited throughout the decision, under In re M-A-M-Z-. See In re M-A-M-Z-, 28 I. & N. Dec. at

177 (“Expert witness testimony is evidence and so is treated the same as all evidence in

immigration proceedings, where the Immigration Judge is the trier of fact and weighs the evidence

in accordance with that role.”). The IJ ultimately determined that although Dr. Ramadan’s

testimony and written declaration were “reliable and largely consistent with the United States and

United Kingdom reports in the record,” they were insufficient to meet Rofa’s burden because, even

though there was evidence of torture in the record, Rofa could not show that he would be at


                                                - 12 -
Case No. 22-3330, Rofa v. Garland


particular risk for torture. (A.R. 157–58). Indeed, “even where, as here, an Immigration Judge

finds an expert to be a credible witness, it does not follow that the Immigration Judge must accept

all the testimony and opinions provided as facts.” In re M-A-M-Z-, 28 I. & N. Dec. at 177. DHS

provided “its own credible body of evidence,” which supported the IJ’s findings that Rofa was not

within the groups primarily targeted by the PMF (e.g., ISIS), and that the cited abuses suffered by

Iraqi citizens generally did not constitute torture. See, e.g., Abdulahad, 838 F. App’x at 136 (citing

Marqus, 968 F.3d at 589) (denying petition for review where the government provided “its own

credible body of evidence” to support the IJ’s findings). Thus, substantial evidence supports the

IJ’s factual findings, as well as the BIA’s conclusion that the IJ did not improperly weigh or

consider the record evidence.

                                                   D.

        The IJ’s decision, as adopted and affirmed by the BIA, did not misapply In re J-F-F-.

“Whether the BIA and the IJ applied the correct legal standard . . . is a question of law that we

review de novo.” Marqus, 968 F.3d at 589. Under In re J-F-F-, an applicant for relief under CAT

must show that each step in a hypothetical chain of events is “more likely than not to happen.” In

re J-F-F-, 23 I. & N. Dec. at 917. “It is the likelihood of all necessary events coming together that

must more likely than not lead to torture, and a chain of events cannot be more likely than its least

likely link.” Id. at 918 n.4.

        Rofa argues that he has established the following chain of events, which would come

together to result in likely torture:

            (1) Mr. Rofa’s particular individual characteristics including his Christian
            name, his prominent tattoos, his lack of ability to speak or read Arabic, and
            his identification as an American deportee with a serious felony conviction
            for murder will more likely than not make him immediately suspicious upon
            arrival at an Iraqi port of entry or airport; (2) the heightened suspicion will
            more likely than not lead to further questioning by authorities regarding his
                                                - 13 -
Case No. 22-3330, Rofa v. Garland


              identity; (3) Rofa’s lack of Iraqi identity documents or local family
              connections will make detention more likely; (4) as stated in the 2020 Iraq
              Country Report, the PMF and ISF have engaged in torture of detainees and
              prisoners in the country.

           Rofa points to the IJ’s statement that “there are no reports in the record to show physical

harm, let alone torture of an individual by the PMF or ISF, simply due to a lack of documents” as

evidence that it misapplied the test. DHS argues that even if the IJ cited In re J-F-F- for the

proposition that each event in the hypothetical chain of events leading to torture must be more

likely than not to occur, the IJ rendered its decision based on a separate finding that Rofa failed to

show a particularized threat of torture. As such, DHS cites Marqus for the proposition that remand

is unnecessary because the IJ’s decision to deny relief did not turn on an analysis of a hypothetical

chain of events but rather on a finding that the applicant could not show a particularized threat of

torture.

           Although the IJ indicated several times that Rofa’s claim failed because he did not show a

particularized threat of torture, the IJ also appears to have considered each of the events in Rofa’s

chain. After finding that Rofa failed to show that each event in the chain was more likely than not

to happen, the IJ stated that Rofa did not carry his burden of showing he would more likely than

not be tortured by or with the acquiescence of the Iraqi government. The IJ agreed that some of

Rofa’s individual characteristics may make him suspicious and subject him to questioning by

authorities (events 1 and 2), but Rofa did not prove “that it is more likely than not that he will be

detained indefinitely” due to not having identification documents (event 3) so as to make torture

(event 4) more likely than not to occur. (A.R. at 159). The BIA determined that this was a

permissive view of the evidence.

           Rofa claims that Dr. Ramadan’s testimony and declaration show that such detention was

likely, but Dr. Ramadan only posits that individuals without Iraqi identification documents are

                                                 - 14 -
Case No. 22-3330, Rofa v. Garland


“vulnerable to arbitrary detention and ill-treatment” and that they may “be detained if they are

stopped at a checkpoint,” putting them “at risk of detention and torture.” (Id. at 916). Although Dr.

Ramadan provides examples of individuals who allegedly were “prevented from freely traveling

within Iraq” based on their lack of identification documents, Dr. Ramadan does not indicate that

any of these individuals were necessarily detained on account of their lack of identification alone.

(Id. at 916–17). Without more, Rofa cannot show that he would more likely than not be detained

due to his lack of identification documents and, without such a showing, he cannot prove that he

would more likely than not be tortured if removed to Iraq. See Shakkuri v. Barr, 780 F. App’x 286,

293 (6th Cir. 2019) (holding that when the petitioner “alleged that he would be detained at the

airport, would be transported to a detention facility, and then would be tortured for one of the many

proffered reasons” in interdependent form, there was no error in finding that because one of the

steps was not more likely than not to occur, torture was not more likely than not to occur).

                                                  E.

       Rofa argues that the IJ’s decision, as adopted and affirmed by the BIA, is inconsistent with

similar cases. At the outset, we note that unpublished BIA orders are not precedential. See 8 C.F.R.

§ 1003.1(g)(2); Ishac, 775 F. App’x at 793 n.8. In some circumstances, “the BIA’s failure to

explain inconsistent outcomes may raise ‘an inference of arbitrary decisionmaking.’” Al-Koorwi,

837 F. App’x at 332 (quoting Nissan v. Barr, 788 F. App’x 365, 367 (6th Cir. 2019) (per curiam)).

“The BIA will sometimes reach opposite conclusions in cases that have many factual similarities,

but this does not reflect a failure of the agency to follow its own precedent. Rather, the different

outcomes are an expected result of the discretionary weighing required to make individualized

determinations.” Id. (quoting Etienne v. Holder, 659 F.3d 513, 518 (6th Cir. 2011)).




                                               - 15 -
Case No. 22-3330, Rofa v. Garland


       We are not persuaded that the BIA acted arbitrarily in denying Rofa relief under CAT, even

though there are unpublished cases with facts similar but not identical to Rofa’s that resulted in

different outcomes. As the BIA noted, “every case must be considered on its own merits based on

the specific evidence submitted in that particular case.” (A.R. 5 (citing In re O. Vazquez, 25 I. &

N. Dec. 817, 822 n.5 (BIA 2012))). Rofa claims the “BIA committed legal error by reaching

inconsistent decisions on essentially identical cases without reasoned explanation.” We disagree.

The BIA considered the cases provided by Rofa and noted that “[a]lthough there are similarities

between the evidence reflected in the decisions the respondent cites and his own proceedings, the

decisions give only a glimpse of the evidence considered in those cases,” making it impossible “to

determine the extent to which the cases are legally and factually similar.” (A.R. 5). Such an

explanation is sufficient to show that the BIA did not ignore its own precedent. Importantly, we

have denied petitions for review in cases with similar facts. See, e.g., Solaka, 844 F. App’x at 799

(finding that petitioner could not show “that a reasonable adjudicator would be compelled to decide

that [he] faces a high likelihood of torture based on his status as a Chaldean Christian, his ties to

the United States, his criminal record, [and] his lack of identity documents.”); Marqus, 968 F.3d

at 588-89 (same).

                                                IV.

       For the foregoing reasons, we DENY Rofa’s petition for review.




                                               - 16 -